JERRY E. SMITH, Circuit Judge,
dissenting:
I respectfully dissent.
First, we no longer have Article III jurisdiction, because, under recent, binding Fifth Circuit caselaw, the case is moot, so we have a constitutional duty to dismiss. Second, although this court should not be issuing an advisory opinion on a matter that is moot, I dissent on the merits, assuming arguendo that the matter is not moot, insofar as the majority finds violations, with the exception of the majority’s treatment of DFW, as to which I agree with the result and largely with the reasoning. The majority’s findings of violations in other districts are insufficiently supported in the record under applicable law.
The majority’s massive product, including its opinion and its findings and conclusions, is commendable, to say the least. I trust that the attorneys and litigants appreciate the efforts of my two colleagues and their staffs. Though I disagree with a good number of their ultimate conclusions, no one can reasonably question the integrity' and dedication that underlie each statement and every decision. The majority’s detailed recitation of the record is remarkable in its detail. It is evenhanded, thorough, and fair. It will permit the Supreme Court, on direct appeal, the opportunity to know every nuance of the case in the unlikely event that that Court concludes that the matter is not moot.
There is good news and bad news from the fact that the majority has tackled this colossal task with such proficiency. The *974good news is that, as I have already said, the reviewing court—-as well as the public and, perhaps ultimately the legislature— has the advantage of a full record and a complete explication of the majority’s conclusions. The bad news is that that project has taken • about 2½ years to complete, measured from the end of trial in August 2014.
No one can reasonably criticize the delay. Some of the parties have made repeated but polite inquiries and have filed motions reminding the court of the need for expeditious resolution in light of the statutory schedule for the 2018 elections. I can appreciate the litigants’ and attorneys’ frustration that these proceedings have pended for almost six years. But assuming that this panel needed to wade through the huge record and caselaw to announce a result (beyond a declaration of mootness), the time it spent was absolutely necessary. We explained that in a carefully detailed order entered January 5, 2017, denying the January 2 “Amended Non U.S. Plaintiffs’ Joint Motion for Entry of Judgment”:
This case involves a voluminous record. As movants acknowledge within this motion, “The litigants in this cause have had two trials totaling hundreds of hours of testimony and thousands of pages of exhibits and evidence. All pending issues have been briefed extensively.” In terms of the record alone, this case includes: over 1300 docket entries, including pleadings, lengthy post-trial briefs, reply briefs, supplemental briefs, proposed fact findings, proposed conclusions of law, argument summaries, and Power-point presentations from each of the parties in this case (the post-trial briefs and proposed fact findings and conclusions of law from just two of the many parties—Plaintiff Latino Redistricting Task Force and Intervenor United States—total over 1,000 pages); over 10,000 pages of transcripts (including 6,850 pages of transcripts from the trials in this case, not including the interim plan proceedings or any other hearings, thirteen agreed lay witness depositions entered into evidence totaling almost 1,800 pages, and twelve agreed expert witness depositions entered into evidence totaling almost 1,400 pages); approximately 3,000 exhibits, many of which are hundreds of pages long and include numerous lengthy reports, supplemental reports, and rebuttal reports from the twenty-one expert witnesses in this case; as well as numerous disputed proposed deposition excerpts and offers of proof. The relevant case law contains too many pages to count. The Court continues to diligently work through this voluminous record and the complex legal questions presented in this case and will issue an opinion as soon as possible.
Back to the bad news: Although the delay in respect to an examination of the complex merits issues is understandable, the delay in rendering a dispositive, final, and appealable judgment is not. Once Davis v. Abbott, 781 F.3d 207 (5th Cir. 2015), was announced two years ago, reversing the decision of this panel, and more certainly after the Supreme Court denied certiorari in November 2015, mootness was obvious. And no one disputes that a federal district court has the constitutional duty to examine possible want of jurisdiction, including mootness, sua sponte if necessary.1
But no sua sponte examination was even needed: In early May 2015, the state *975alerted this court to Davis with unmistakable precision:
[In Davis the Fifth Circuit] made clear that “after Texas repealed the 2011 plan, ... the case became moot and eliminated the district’s jurisdiction over the remaining issues in the lawsuit.” [Davis, 781 F.3d] at 220. In light of this new, binding authority on mootness from the Fifth Circuit, the State Defendants respectfully submit that the Plaintiffs’ claims in this case were also mooted by the repeal of the challenged 2011 redistricting plans. (Because the United States did not file its complaint until after the challenged plans were repealed, it did not present a live case or controversy to begin with.) It follows from Davis v. Abbott that the plaintiffs’ claims became moot before final judgment; they should therefore be dismissed for lack of subject-matter jurisdiction. At the very least, Davis implies that the Plaintiffs’ claims are moot if they challenge districts that were, like Senate District 10, modified by the Court and later adopted in modified form by the Legislature.
(Ellipses in original, citations . omitted.) The United States, as intervenor, filed a three-page response in mid-May 2015.2
In the interest of expediency, and as directed by the Fifth Circuit in a related case that is in all relevant respects identical, the panel should have agreed to issue a judgment of dismissal for mootness no later than late 2015, after certiorari had been denied. That would have provided ample time for a direct appeal to the Supreme Court, which long ago would have rendered a judgment on mootness.
Although misguided, the majority’s decision is somewhat understandable if not downright commendable in showing dedication to the task at hand. A bare dismissal for mootness would have incensed the parties aggrieved by it, and if the dismissal had ultimately stood, all the efforts that culminated in the August 2014 trial on the 2011 Congressional plan would have been seen as wasted. The panel would have been maligned for “punting” on a significant segment of the Texas decennial redistricting litigation. Moreover—and speaking charitably—my distinguished colleagues may have been reasonably influenced by the “sunk cost fallacy,” defined as “eon-tinu[ing] a[n] endeavor as a result of previously invested resources (time, money or effort).”3
But we are where we are. I will examine, in detail why this matter'is moot. Then, with great respect, I will show why significant parts of the majority’s legal analysis are infected with clear error.
I. Mootness deprives this court of jurisdiction
A.
' The state correctly contended, long ago, that this matter is moot as mandated by Davis, a Fifth Circuit decision by which we are bound. Because we are without jurisdiction in the absence of an Article III case or controversy, the only thing we are *976empowered to do is to dismiss with prejudice.4
It is worthwhile to review the proceedings. The plans at issue (the “2011 plans”) were adopted in 2011—six years ago. This three-judge panel of the district court enjoined the implementation of those plans, also in 2011, also six years ago. We twice drew interim maps to be used for 2012, two election cycles ago. While the case was ongoing, Texas also sought preclearance under Section 5 of the Voting Rights Act (“VRA”) for these same plans in the U.S. District Court for the District of Columbia. In August 2012, 4½ years ago, a three-judge panel of that court denied preclearance. See Texas v. United States, 887 F.Supp.2d 133 (D.D.C. 2012), vacated, — U.S. —, 133 S.Ct. 2885, 186 L.Ed.2d 930 (2013).
The next events happened quickly and were ably and concisely summarized in Davis:
First, while Texas’s appeal of the pre-clearance denial was still pending in the Supreme Court, the Texas Legislature repealed the 2011 plan and adopted the district- court’s interim plan (Plan S172) without change. This prompted Plaintiffs to ask the Supreme Court to dismiss as moot Texas’s appeal of the D.C. court’s preclearance denial on June 24, 2013. The next day, on June 25, 2013, the Supreme Court decided Shelby County, Alabama v. Holder, — U.S. —, 133 S.Ct. 2612, 186 L.Ed.2d 651 (2013), finding unconstitutional Section 4(b) of the Voting Rights Act—the section containing the coverage formula that automatically required Texas to seek Section 5 preclearance. Although the Court reaffirmed the validity of Section 2 and “issue[d] no holding on [Section] 5 itself,” the Court held that Section 4(b)’s coverage formula could “no longer be used” because it was based on outdated data. Id. at 2619, 2630-31. The day after Shelby County came down, on June 26, 2013, then-Governor Rick Perry signed the bill repealing the 2011 plan, adopting the new Senate plan (that is, the district court’s interim plan), and making the plan immediately effective. Finally, on June 27, 2013, the Supreme Court vacated the D.C. district court’s judgment denying preclearance of Texas’s 2011 plan and remanded the case for further consideration in light of Shelby County and possible mootness. See Texas, — U.S. —, 133 S.Ct. 2885, 186 L.Ed.2d 930.
Davis, 781 F.3d at 211-12.
In June 2013, nearly four years ago, Texas repealed the 2011 plans and adopted the second set of interim maps that we had, by then, drawn. Those are the plans that remain in effect today and were used for the 2014 and 2016 election cycles; we have yet to hold a trial on their merit.
In other words, this case concerns maps originally adopted six years ago, and which have not even threatened to be in effect in the past four years. They were never used in an election. Indeed, three elections cycles—2012, 2014, and 2016—have occurred since the putative adoption of the 2011 plans, and in none were the 2011 plans utilized. In these circumstances, it is no surprise that the specter of mootness loomed large.
Nevertheless, when confronted with mootness, we rejected the state’s position that claims involving the 2011 plans should be dismissed. See Perez v. Texas, 970 F.Supp.2d 593, 601-03 (W.D. Tex. 2013). We concluded that this fell into the “volun*977tary cessation” exception to general mootness law, id., and thus that plaintiffs’ claims under the never-used, since-superseded plans should survive.
Circumstances dispositively changed when the Fifth Circuit unanimously reversed this panel’s decision. Specifically, in Davis, the Fifth Circuit ruled, in essence, that claims involving the 2011 Texas Senate plan were moot. We cannot ignore a decision from this circuit that is so unequivocally directed at the enactments that resulted from the 2011 legislative redistricting. Any controversy regarding those enactments is moot, depriving us of jurisdiction.
B.
A precedential decision by a circuit court binds all district courts in the circuit. That command is absolute. Even if this panel would have applied the law differently if it had seen the issue de i^ovo—indeed, even if we had previously decided precisely the same issue in precisely the opposite way— we still must follow the dictates of the circuit once it issues a new decision.5
Every district court has the task to determine under what circumstances it is, or is not, bound by circuit precedent. The key distinction is between holdings and dicta. In this circuit, courts “are bound by not only the result but also those portions of the opinion necessary to the result.”6 “A statement is not dictum if it is necessary to the result or constitutes an explication of the governing rules of law.”7 These rules apply to both circuit panels and district courts within the circuit.8 By contrast, “[a] statement is dictum if it ‘could have been deleted without seriously impairing the analytical foundations of the holding’ and ‘being peripheral, may not have received the full and careful consideration of the court that uttered it.’”9 So, the test is straightforward: The result of the case, as well as all the reasoning necessary to it, is holding and cannot be disregarded by this district court or by subsequent circuit court panels.
Now to apply these principles to Davis. Recall that Davis dealt with a challenge specifically to the 2011 State Senate redistricting plans, see Davis, 781 F.3d at 209, while the case before us concerns the State House and Congressional plans. After the legislature’s decision to repeal and replace all of the 2011 plans, both the plaintiffs and the defendants in Davis agreed that the 2011. claims had, by then, been rendered moot,10 id. at 212, and this three-judge panel entered an order dismissing them, as explained in Davis, id. at 212-13. As the majority accurately says, Davis was not a dispute about mootness, since both sides were in agreement on that; instead, the question was whether the plaintiffs who were challenging the 2011 Senate plan were prevailing parties within the meaning of 42 U.S.C. § 19731(e), thus entitling them to attorneys’ fees. That depended on whether they had received any judicially sanctioned relief on the merits of their claims. Id. at 213-14.
*978The plaintiffs in Davis brought Section 2, Section 5, and malapportionment claims. With regard to Section 5 and malappor-tionment, Texas argued that the plaintiffs could not have been prevailing parties because the decision in Shelby County rendered the initial decision to enjoin the 2011 Senate plans unconstitutional. Id. at 215. The Davis panel, consisting of Chief Judge Carl Stewart and Judges Edith Jones and Steven Higginson, unanimously disagreed. They stated flatly that “Texas had already mooted the entire lawsuit” by adopting the 2013 interim plan, and thus that the state had waived its opportunity to raise that claim. Id. (emphasis added). “In other words, when Texas raised this argument, the district court no longer had jurisdiction to entertain it.” Id.11
So, Davis held that Texas could not raise its argument based on Shelby County because it had been waived, and the waiver was conditioned on the declaration that the case had been mooted.12 This easily satisfies Gochicoa’s requirement, 238 F.3d at 286 n.11, that courts be bound “not only [by] the result but also those portions of the opinion necessary to the result.” Sans the mootness determination, the claims would not have been waived, and sans waiver, the Davis panel would have had to examine Texas’s claims regarding Shelby County.
With regard to Section 2, Davis held that the mootness of the claims prevented the plaintiffs from becoming prevailing parties. The plaintiffs maintained, to the contrary, that this district court’s interim order enjoining the implementation of the 2011 Senate plan sufficed to render them prevailing parties. Davis, 781 F.3d at 218. The Davis panel rejected plaintiffs’ argument; it noted that Texas did indeed adopt the relief mandated by this district court’s orders when the legislature enacted the interim plan but that this was not judicially sanctioned relief. Id. at 218-19. To the contrary, the fact that Texas adopted the plans of its own accord mooted the plaintiffs’ claims, rendering them unable to secure judicially sanctioned relief. Id. Without the mootness, the plaintiffs would have been able to claim that the relief was judicially sanctioned. But because Texas’s adoption of the interim plans rendered judicial sanction of them superfluous, the plaintiffs could not prevail.
Finally, Texas itself requested vacatur of our three-judge district court’s two interim orders. Id. at 220. The Davis panel rejected that as well, and again based its decision on mootness. Texas “believe[d] that Shelby County compelled the district court to vacate both of [those] orders.” Id. But it did not ask the court for that vaca-tur; instead, it “repealed the 2011 plan and adopted the district court’s interim plan in its place, thus mooting Plaintiffs’ lawsuit.” Id. (emphasis added). “[I]t was only later, after Texas repealed the 2011 plan, that the case became moot and eliminated the district court’s jurisdiction over the remaining issues in the lawsuit.” Id. Texas could have sought vacatur at the district court level but did not, instead repealing the 2011 plan and mooting the case. By doing so, it could not seek vacatur on appeal. Again, mootness comprised a “portion[ ] of the opinion necessary to the result.” Gochicoa, 238 F.3d at 286 n.11. The majority makes no effort to dispute that, nor can it.
*979To summarize: In Davis, mootness comprised a vital—indeed irreplaceable—portion of the reasoning of the decision on the plaintiffs’ Section 2, Section 5, and malap-portionment claims and the defendant’s request for vacatur. None of those statements regarding mootness “could have been deleted without seriously impairing the analytical foundations of the holding.” Int’l Truck, 372 F.3d at 721 (internal quotation marks omitted). They are thus part of the holding, not dicta, and must be followed in all legally indistinguishable cases. See Hernandez, 580 F.2d at 189-90.
And this case is nothing if not legally indistinguishable from Davis-, the only differences are that Davis dealt with the State Senate, while we address the State House and Congress, and that the plaintiffs here have refused—by their silence— to accede to the commonsense proposition that their claims are moot. Under Davis, we are bound to dismiss.
C.
The United States urges, essentially, that Davis changes nothing and that the governing Fifth Circuit decisions on mootness, which based lack of mootness on voluntary cessation and the continued availability of other remedies, remain correct. These are wan justifications, and though the panel majority accepts them, its logic is faulty, to say the least.
The obvious flaw with the voluntary-cessation argument is that that theory was equally available in Davis, yet the Davis panel declared the matter moot. Davis involved the same claims and nearly the same parties,13 was in the same procedural posture, and examined the same potentially mooting measures taken by the state. If the case had not been moot—that is, if the voluntary-cessation exception had applied^—the Davis panel’s various mootness-related holdings would have been invalid. Put another way, Davis’s implicit rejection of voluntary cessation as grounds for rejecting mootness was “necessary to the result.” Int'l Truck, 372 F.3d at 721.
Certainly the Davis panel was on firm ground in concluding that. “[V]oluntary cessation of allegedly illegal conduct does not deprive the tribunal of power to hear and determine the case,” but “[t]he case may nevertheless be moot if the defendant can demonstrate that there is no reasonable expectation that the wrong will be repeated.”14 The Fifth Circuit has repeatedly held that “[sjuits regarding the constitutionality of statutes become moot once the statute is repealed.”15 In Save Our Aquifer v. City of San Antonio, 108 Fed.Appx. 863 (5th Cir. 2004), the court found that Section 2 and Section 5 claims against a voting ordinance were moot once the ordinance had been repealed.
There is no reason to suspect that the legislature would even entertain the notion of reenacting 2011 plans if we were to find this case moot—nothing beyond raw conjecture, which is not enough.16 Indeed, *980Texas has already conducted three elections under the 2013 plans, and it is unrealistic to think that the state would choose to scrap all that and throw its electoral system into uncertainty immediately upon a finding of mootness by this court. The mere possibility of such a legislative do-over is emphatically not the “virtual certainty” that circuit courts have demanded.17 Even if Davis had not already removed voluntary cessation from the equation, it would not be a viable theory on which to base the notion that there is still an Article III case or controversy.
The second distinction that the United States proffers between this case and Davis (and the prime factor relied on by the majority) is that the plaintiffs in Davis, contra the plaintiffs here, never pursued Section 3(c). To begin, Section 3(c) remedies are premised on “violations of the fourteenth or fifteenth amendment.” 52 U.S.C. § 10302(c). So, the potential availability of Section 3(c) remedies cannot keep the other remedies here—which are all statutory, not constitutional, claims—on life support. Helpfully, the majority at least admits that “the remedied § 2 results claims are moot.”
Even beyond that, the Fifth Circuit in McCorvey, 385 F.3d at 849, made absolute that “[sjuits regarding the constitutionality of statutes become moot when the statute is repealed.” Any Section 3(c) claims question the constitutionality of the plans, given that they are premised on putative violations of the Fourteenth and Fifteenth Amendments, and by the Fifth Circuit’s precedent they are moot based on the statute’s repeal. Once the 2011 plan was repealed, the case was dead. Any assertion now of Section 3(c) relief cannot retroactively resurrect it.
As a final point, permitting the Section 3(c) claims to proceed here would ultimately be fruitless; plaintiffs have no hope of winning. Their principal claim is based on intentional voter dilution, which is a Fourteenth Amendment violation. Under Fifth Circuit precedent, plaintiffs must prove that “the purpose [of the challenged law] and the operative effect of such purpose ... is to dilute the voting strength of [the protected class].”18 A vote-dilution claim has two elements: “both intentional discrimination against an identifiable political group and an actual discriminatory effect on that group.”19
*981Plaintiffs cannot show both. No 2011 district that was reconfigured in 2013 ever had, or ever could have, any effect on any voter, so plaintiffs cannot establish intentional vote dilution under the Fourteenth Amendment. The 2011 plans were never used for any election; they never had any effect on anyone beyond precipitating this lawsuit. It is a logical impossibility for a plan that never went into effect for any election, and never will be used for any purpose, to be a “violation,” in the words of Section 3(c), or to have had an “actual discriminatory effect.” Bandemer, 478 U.S. at 127, 106 S.Ct. 2797.20 The 2011 plans were never implemented and will never be used; in circumstances such as these, no plaintiff can show actual injury.
The majority ignores these facts. Instead, it posits that if we dismiss this suit, the resulting confinement of discussion of intent to the 2013 plans “would significantly impact the intent analysis for Plaintiffs’ intentional vote dilution claims given the involvement of a different legislature and Defendants’ assertion that they could have not such discriminatory intent by simply adopting the Court’s interim plans.” The majority opines that “[pjlaintiffs should not have to jump through additional hoops to prove that the 2011 mapdrawers’ intent carried forward to the 2013 legislature.” In other words, even without jurisdiction, this court should charge ahead to “decide” the 2011 claims by issuing what would necessarily be an advisory opinion.
That notion is profoundly flawed. Article III contains no exception (nor has any court ever found one) that allows us to resurrect dead claims in order to make it easier for plaintiffs to pursue live ones. If the Constitution requires plaintiffs to jump through hoops to prove their claims in this important litigation, then they will just have to do that.
But even if (by some theory) making things easier for the plaintiffs were an acceptable reason to evade Article III, the endeavor would, in the end, be pointless. As I have shown, plaintiffs must prove both discriminatory intent and discriminatory effect, Bandemer, 478 U.S. at 127, 106 S.Ct. 2797, and these plaintiffs can never prove any effect from the 2011 plans. Allowing plaintiffs to proceed further down the garden path of a successful Section 3(c) claim before slamming the door shut on them only confers false hope, requires the State to expend more time and effort for no reason, and delays a final resolution. Giving someone a shovel and telling him to dig a hole to China is just as pointless as telling him to do it with his bare hands.
To sum up: Six years later, we are still enveloped in litigation over plans that have never been used and will never be implemented. That second fact—that these plans will not trouble any voter—has been pellucidly clear for at least four years. In addition, we confront a Fifth Circuit case—undeniably binding on this panel— that concludes, as a necessary part of its reasoning; that a case identical in all relevant respects to this one was moot.
The majority insists we press on with granting relief to plaintiffs who have never been, and cannot be, injured by the 2011 plans. This busy panel majority’s dedication to exploring the voluminous legal and factual issues is commendable, but we-are prohibited from issuing advisory opinions *982and from ruling where there is no Article III case or controversy. Instead, we should move on to review the 2013 plans and, as to the 2011 maps, accept the Fifth Circuit’s mandate—in a decision that reversed this very panel in this very redistricting controversy—instead of trying to keep the case on life support.
II. Summary of the merits
I have commended the majority for its detailed examination of the merits. For two reasons, I will not try to duplicate that detail. First, it would further delay these proceedings, and on balance, that would be unwise in the interest of justice. Second, even assuming that lengthy dissents are read, there are aspects of the majority opinion that miss the forest for the trees. There are some general themes that decide this case as to the respective geographical areas in dispute. I will explore those in due course.
In summary, the majority holds that the plaintiffs have established a Section 2 violation, in intent and effect, for what we are calling “South/West Texas,” primarily dealing with CD23, CD27, and CD35. That is clear error. The majority declares that race predominated in the drawing of CD35 and that there is a Shaw-type equal-protection violation regarding CD23 and CD35. That likewise is clearly erroneous. The plaintiffs are entitled to no remedy with respect to those three congressional districts.
The majority holds that the plaintiffs have failed to proffer a sufficient demonstration plan for additional compact minority districts in the Dallas/Fort Worth area (“DFW”). That is true.
The majority declares that the plaintiffs have proven intentional vote dilution through packing and cracking in DFW (including, largely, CD30) and have established a Shaw-type racial gerrymandering claim for CD 26 but not CD6. I concur in each of those sound recitations.
The majority rules that there is a failure of proof of intentional vote dilution or a racially discriminatory purpose for districts in the Houston area in respect to the districts represented by the African-American Congresspersons. That is a correct finding.
III. What this case is really about
This case is really about only whether the congressional lines in the challenged districts were drawn for racial or partisan purposes. That is complicated, and the two considerations often overlap. With the exception of DFW, I agree with the State’s assertion that the plaintiffs and the United States have utterly failed “to prove that the 2011 Texas Legislature enacted [the challenged plans] for the purpose of diluting minority voting strength rather than protecting incumbents and preserving Republican political strength won in the 2010 elections.”
As mentioned above, I disagree with the panel majority’s conclusions that race, instead of partisan advantage, drove the decisions made in CD23, in Nueces County and throughout CD27, and in the Austin/San Antonio IH35 corridor affecting primarily CD25 and CD35. As to all those areas, a careful examination of the record in light of the applicable law reveals that, as the State maintains, the goal was to achieve the maximum number of Republican seats in the 36-member Congressional delegation by allotting three of the new seats to Republicans and one to a Democrat. The heavily Republican legislature (in both houses) was determined to protect the Hispanic Republican incumbent in the most closely contested race (CD23), to redraw a safe Republican district (new CD27) in order to reinforce the surprise win by an Anglo Republican incumbent, and to do whatever it took, within the law, to defeat its perceived bete noir, the outspoken and successful Anglo Democrat, *983Lloyd Doggett, including creating a new district predictably able to elect an Hispanic Democrat.
For understandable reasons, the majority relegates to a short footnote the brand new and highly significant decision in Bethune-Hill v. Virginia State Board of Elections, — U.S. —, 137 S.Ct. 788, 197 L.Ed.2d 85 (2017). I had hoped that the respective parties would be asked to furnish supplemental briefs on this new case, but that would have delayed this matter to some extent. One might easily dismiss Bethune-Hill as case- and fact-specific, especially given that the Court summarized by saying that its “holding ... is controlled by precedent” and that “[t]he Court reaffirms the basic racial predominance analysis explained in Miller and Shaw II, and the basic narrow tailoring analysis explained in Alabama.”21 But even if Bethune-Hill is read as announcing no new law, it sets forth a necessary overview (which the majority fails to mention) of the current Supreme Court’s take on redistricting.
The Court reminds us that race is not invisible and that “the legislature always is aware of race when it draws district lines.” Id. at 797. The key question (as the majority properly acknowledges) is whether “race was the predominant factor” in placing voters into or out of a district.” Id. (citing Johnson, 515 U.S. at 916, 115 S.Ct. 2475). But what does the Court mean by “predominant factor”? The Court explains that the reason for drawing the district must be “race for its own sake.” Id. at 798 (quoting Johnson, 515 U.S. at 913, 115 S.Ct. 2475); id. at 798.
Probing further, what does the Court mean by “race for its own sake”? To answer that, the Court returns to Shaw II: The test for race as the “predominant factor,” and thus for “race for its own sake,” is whether “[r]ace was the criterion that, in the State’s view, could not be compromised.” Id. at 798 (quoting Shaw II, 517 U.S. at 907, 116 S.Ct. 1894). That can only mean that to satisfy the test, a plaintiff must show that the state acted, in regard to a given voter or group of voters, on the ground that the voter’s race was significant in and of itself and not for some other, non-invidious reason.
And importantly: In Bethune-Hill the Court goes out of its way to emphasize that examination of legislative lines is at the macro, not micro, level. “[T]he basic unit of analysis for racial gerrymandering claims in general, and for the racial predominance inquiry in particular, is the district.” Id. at 800. This means that “[a] holistic approach is necessary.” Id. at 800. A court’s ultimate inquiry must be into “the legislature’s predominant motive for the design of the district as a whole ...; any explanation for a particular portion of the lines, moreover, must take account of the districtwide context.” Id.
Also as relevant to the case at hand, Bethune-Hill addresses the dilemma that legislators face when trying to achieve legitimate goals in redistricting while still complying with the VRA and especially now-inapplicable Section 5. The test is not whether using race was eventually shown to be “actually necessary” but, instead, only whether the legislature had “good reasons to believe” that it must use race. Id. at 801 (quoting Alabama, 135 S.Ct. at 1274). Under the facts of Bethune-Hill, the Court concluded that state officials, “charged with the sensitive duty of reapportioning legislative districts,” “had a strong basis in evidence to believe a 55% BVAP floor was required to avoid retrogression” under Section 5. Id. at 801.
*984In addition to Bethune-Hill, the other Supreme Court decision that needs more deference than the majority affords it is Easley v. Cromartie, 532 U.S. 234, 121 S.Ct. 1452, 149 L.Ed.2d 430 (2001), to which the majority gives scant attention and dismissively declares, in a footnote, to be “distinguishable.” In Cromartie, the Court reminds us that the “ultimate” decision is whether “the legislature’s motive was predominantly racial, not political.” Id. at 241, 121 S.Ct. 1452. “Caution is especially appropriate ... where the State has articulated a legitimate political explanation ..., and the voting population is one in which race and political affiliation are highly correlated.” Id. at 242, 121 S.Ct. 1452. “A legislature may, by placing reliable Democratic precincts within a district without regard to race, end up with a district containing more heavily African-American precincts, but the reasons would be political rather than racial.” Id. at 245, 121 S.Ct. 1452 (emphasis added).
Also importantly, the Court in Cromar-tie rejected a contention that using a precinct split and “placing the more heavily African-American segment” into a district was impermissible. Id. at 248, 121 S.Ct. 1452. The Court found no infirmity in the fact that “the legislature drew boundaries that, in general, placed more-reliably Democratic voters inside the district, while placing less-reliable Democratic voters outside the district.” Id. at 252, 121 S.Ct. 1452. That statement can logically be applied to voters who are more “reliable” because of a higher history of turnout.
In Cromartie, the Court reversed, as clearly erroneous, the three-judge district court’s finding that racial considerations predominated. As the Supreme'Court explained, it reversed “because race in this case correlates closely with political behavior. Theffiasie question is whether the legislature drew [the] boundaries because of race rather than because of political behavior (coupled with traditional, nonraeial dis-tricting considerations).” Id. at 257, 121 S.Ct. 1452. Racial considerations were not “dominant and controlling.” Id.
IV. Applying the law to the facts
Texas redistricting in 2011 was essentially about politics, not race. All sides concede that—whether it is a good thing or not—Texas has a strong correlation between race and party. As the majority states, “93 of the 101 Republican members of the House in 2011 were Anglo, while only 8 of the 49 Democrat members were Anglo.” It naturally follows that actions taken to disadvantage Democrats will disproportionately affect non-Anglo voters, regardless of the intent. It falls to the courts .to decide whether those decisions were directed at “race for its own sake.”
The record amply demonstrates that the Congressional redistricting (as well as that for the State House) was designed for the sole purpose of maximizing the number of Republicans to increase political power. That primarily meant protecting Republican incumbents irrespective of them race or the race of their constituents.
That is true, for example, in the perennially litigated CD23. The State drew CD23 for purely permissible partisan political reasons and to comply with the VRA: to make it a district with a reliable HCVAP majority (increased from 58.4% to 58.5%, which the State saw as an .Hispanic opportunity district) and to give the best chance of reelection to newly elected incumbent, Hispanic Republican Quico Canseco, who had been the surprise winner in 2010.
The majority makes no effort to show— because it cannot, under this record—that “[r]ace was the criterion that ... could not be compromised” or that the district was a “race-based decision.”22 The testimony of expert Theodore Arrington showed that *985the precincts moved into CD23 had higher levels of Republican performance than those that were removed.23 Protection of incumbents is one of the most often recognized traditional redistricting principles. The majority’s findings, including that “race was the predominant motive” and that “[tjhere was both discriminatory motive and improper use of race,” are clearly erroneous.
The same is eminently true of CD27. Blake Farenthold, an Anglo Republican, was another surprise winner in the 2010 Republican sweep. The Republican legislature set out to protect him. In addition, the legislature pursued the racially neutral goal of placing the Port of Corpus Christi in a separate district from the competing Port of Brownsville so that each of those districts would have a major city/port as its anchor. In its interim order, this court found no violation as to CD27, and nothing has changed that should alter that sound decision. The majority’s change of heart, now finding “intentional vote dilution,” is clearly erroneous.
The situation for Travis County, affecting mainly CD25 and CD35, is, to put it mildly, unique. No one will dispute that the Republican majority in the legislature viewed Travis County as the most liberal of the sizeable counties in Texas, also wielding disproportionate influence as the seat of state government and the University of Texas. As the State boldly acknowledges, “The Legislature reconfigured CD 25 to ensure that Democrats in Travis County, including Anglo Democrats, did not maintain their ability to elect a member of Congress.”
Purely as a political matter, the Republicans saw opportunity for a “twofer”: fragmenting Travis County into relatively harmless parts, rather than a unified political force, and, by the same fragmentation, defeating Congressman Doggett, an Anglo Democrat, by placing his house in heavily Republican CD25.24 Or maybe even a “threefer”: creating a Latino opportunity district in Travis County and the San Antonio/Austin 1-35 corridor. It is fanciful to contend that that decision—whether or not wise in terms of public policy or fairness— was one as to which race was “the legislature’s predominant motive for the design of the district as a whole.” Bethune-Hill, 137 S.Ct. at 800. The question is “whether the legislature drew District [35’s] boundaries because of race rather than because of political behavior (coupled with traditional, nonracial districting principles).” Cromartie, 532 U.S. at 257, 121 S.Ct. 1452.
An attempt to dislodge an incumbent political adversary should logically be viewed as a permissible redistricting principle, as is true for the traditional principle of protecting an incumbent. It only stands to reason that if a partisan political majority can exercise its legislative weight to protect its friends, it can do that to punish its enemies for political, non-racial reasons.25 The main point still is that by no *986stretch of the imagination can what happened to Travis County and Congressman Doggett be chalked up to racial motive.26 In its interim order, this panel found no likelihood of success for the Shaw-type claims for CD35. The majority now finds, to the contrary, that “race pre-dominated in the drawing of CD35.” Nothing has changed, and the same result should obtain now as then. The majority’s revised finding is clearly erroneous.
In stark contrast to Travis County and CD35 is the DFW (Dallas/Fort Worth/Arlington) Metroplex. Relatively little about the 2011 Congressional redistricting passes the smell test as to DFW, the largest metropolitan area in Texas with 6.4 million residents in 2010 but where the apparent choice of minority voters in 2010 was reflected only in CD30 (veteran African-American Democrat Congresswoman Eddie Bernice Johnson). Naturally, the law requires that we conduct much more than a smell test, and the majority goes well beyond that to show, in detail, vote dilution by “packing and cracking” and a Shaw-type violation with regard to CD12 and CD26 and to find no violation for CD6.
In terms of what redistricting law requires, the differences between DFW and Travis County/CD35 are dramatic, and, with all due respect, I hope the majority will revisit the latter. The goal and the methods for Travis County/CD35 were so overwhelmingly and purely partisan and political that, even if the peculiarities of Travis County are viewed as sui generis, in no respect can it reasonably be said that the breakup of the county and the creation of CD35 were for “race for its own sake.”27
Then look at DFW: Minority voters moved into CD30 without substantial explanation. And disparate Latino communities in Fort Worth joined together without demonstrated reason, and unusual appendages added to CD26 from an adjoining, but demographically dissimilar, neighboring county. As the majority properly says, “we have admissions from the mapdrawer that he used race as the sole criteria for assigning a significant portion of voters into and out of CD26, and that his sole basis for regarding them as a community of interest was their race, given that he had no familiarity with the area” (citing Johnson, 515 U.S. at 911-12, 115 S.Ct. 2475). That looks more like race for the sake of race. By way of stark contrast, the districts drawn in Travis County and the 1-35 corridor do not.
And last, there is the Houston area. I agree with the panel majority that the plaintiffs did not offer sufficient proof of the first Gingles factor, so the Section 2 claims premised on coalition districts fail. And the claims of the African-American Congresspersons—two in the Houston area and one in Dallas—are properly seen as unsuccessful.
Regarding Houston-area districts, the plaintiffs desperately tried to find examples of racial slights, but those presentations were especially unimpressive. They quibbled about loss of, or swaps concerning, “economic engines,” which are generally recognized as prestigious for any Member of Congress and often provide a good source for fundraising. One expert went so far as to contend that the Astro-dome/NRG Stadium complex (home of the Houston Texans NFL team and the Hous*987ton Livestock Show and Rodeo and, inter alia, the site of the 2017 Super Bowl and the 2016 NCAA Men’s Basketball Final Four competition) was not a meaningful economic engine for purposes of redistricting. The plaintiffs complained of Congress Members’ loss of district headquarters, though the proof showed that statewide, as well as in the Houston area, many more Republican than Democrat members lost their headquarters. And the plaintiffs bemoaned the swap of some important economic engines between and among the Democrat Congress Members representing the Houston area, though in every case, any loss of significant economic engines was replaced with approximate equal value. One African-American member complained of the incursion of Latinos into his district and was concerned that, in a large undeveloped tract added to his district, housing might be built that would be populated mainly by higher-income persons (presumably meaning Anglos).
V. The United States as intervenor
I have saved the worst for last, ending unfortunately on a sour note (as many dissents do). I make a needed observation on the behavior of the United States and compare it with the performance of the other plaintiffs and the State. In short, the United States should not have been permitted to intervene in the first place.28 That was wholly unnecessary, and its presence has negatively infected these proceedings.
The various plaintiffs and plaintiffs’ groups were, and are, magnificently represented by talented counsel, most of whom have appeared in Texas redistricting litigation through the. decades, usually with notable success. They are candid and fair with the court and opposing counsel. As officers of the court, they strike the proper balance between zealous advocacy and professionalism. They generally refrain from taking completely meritless positions, and their briefs and courtroom presentations reflect an advocate’s colorable reading of the law, so they have credibility. They take setbacks and frustrations in stride. Their experts—usually also veterans of Texas redistricting cases past and present—are well versed in the facts of Texas geography and demographies. They meet the court’s often rigid scheduling and briefing demands with alacrity and cooperation. In short, they represent their clients well but, at the same time, assist the court in deciding the issues.
The same has been, and is, true of the State defendants, ably represented by attorneys from the Office of the Attorney General. Though badly outnumbered, they likewise have aided this court with their skillful advocacy and honest but spirited presentations. They have cooperated with opposing counsel by, for example, refraining from weak objections to evidence and testimony and have conceded points, where appropriate, as officers of the court. Though for the most part they are relatively new to Texas redistricting (at least as compared to plaintiffs’ counsel), they exude a thorough knowledge of the law and facts. The State is as blessed to be represented by their attorneys as the plaintiffs are by theirs.
And then there is the United States, appearing through attorneys from the Department of Justice. I have no criticism of their knowledge of the law, and their zeal is, to say the least, more than adequate. But they entered these proceedings with arrogance and condescension. One of the Department’s lawyers even exhibited her contempt for Texas and its representatives *988and her disdain for these proceedings by regularly rolling her eyes at State witnesses’ answers that she did not like, and she amused herself by chewing gum while court was in session.
It was obvious, from the start, that the DoJ attorneys viewed state officials and the legislative majority and their staffs as a bunch of backwoods hayseed bigots who bemoan the abolition of the poll tax and pine for the days of literacy tests and lynchings. And the DoJ lawyers saw themselves as an expeditionary landing party arriving here, just in time, to rescue the state from oppression, obviously presuming that plaintiffs’ counsel were not up to the task. The Department of Justice moreover views Texas redistricting litigation as the potential grand prize and lusts for the day when it can reimpose preclearance via Section 3(c).
Of course, these are just personal impressions based on demeanor and attitude. More objectively verifiable are the witch hunts and fishing expeditions that the DoJ conducted in pursuit of its goals. I give two examples.
First is the DoJ’s vicious attack on Clare Dyer, a dedicated career employee of the Texas Legislative Council who has served both Democratic and Republican legislatures. She was a key witness on several aspects of the redistricting process. The DoJ accused Ms. Dyer and the mapdraw-ers of intentionally removing the house of Congresswoman Johnson from her district, CD30. That was an attempt to show blatant and intentional racial discrimination by targeting the only minority member of the DFW Congressional delegation and one of only three African-American Texas Congress Members.
It was nothing short of bizarre for the DoJ to think that Ms. Dyer, the redistricting staff, and the Republican legislative leaders would—at one and the same time—both pack African-American voters into Congresswoman Johnson’s district and remove her from it. Members of Congress are not required to live in their respective districts, and the line that was accidentally drawn placed Congresswoman Johnson barely outside the district. No one can doubt that, especially given the packing into CD30, she would have easily won reelection anyway. So it defies common sense that legislative leaders and staff would have taken an action that would be seen as openly discriminatory on the basis of race, with no possible political gain.
But the DoJ was desperate to find some evidence of overt racism to lay the foundation for a Section 3(c) remedy. It wasted substantial time at trial looking for the smoking gun by its mean-spirited questioning of Ms. Dyer and other witnesses, certain that they were guilty of rampant bias.
As it turns out, the error was purely accidental and resulted not from any intent or mistake by Ms. Dyer, but only from the fact that Congresswoman Johnson’s house had inadvertently been shown using a 2009 census block instead of a 2010 census block. The majority appropriately finds that “[tjhere is no evidence that mapdraw-ers.became aware during the redistricting process that they had not included Johnson’s home in her district or that anyone asked them to remedy the problem before the map was adopted.”
Another example of a Department of Justice witch hunt, in its frustrated attempt to find evidence of intentional discrimination to support an ultimate claim for Section 3(c) opt-in relief,29 was its un*989successful fishing expedition to uncover a smoking gun regarding what occurred on Monday and early Tuesday, June 13 and 14, 2011. As the majority opinion aptly shows in detailing the minute-by-minute communications from very early morning to late at night, those were critical days for finalizing maps for the 2011 redistricting.
The DoJ was determined to uncover racially-tinged communications (perhaps shopping for firehoses on the Internet?) to prove that the ultimate maps were based on “race for its own sake.” Because it was inadequately prepared, the DoJ called witness after witness, and presented document after document, to try to confect a paper trail from which the court could infer bigotry. The State accurately recounts the record as follows:
After three years and multiple opportunities for discovery, DOJ can offer nothing more than a string of question-begging assertions to connect Eric Opiela’s ‘nudge factor’ e-mail to the Legislature’s redistricting plans. There is still no evidence that Eric Opiela developed the “useful metric” he proposed in November 2010, no evidence that any person used his metric to draw districts in 2011, and ho evidence that any person who worked on the 2011 plans considered turnout data or used any other race-based method to achieve partisan goals.
The DoJ wholly failed, but not for lack of trying. There was, and is, no smoking gun in this record, nor has the United States shown that the State hid or failed to disclose one. The DoJ’s scheme to build a record on which to urge opt-in relief via Section 3(c) has initially failed. Of course, if this court is deemed to have jurisdiction, the judges will consider any remaining claims pressed by any party, including Section 3(c) claims, as appropriate.'
The Department of Justice has overplayed its hand and, in the process, has lost credibility. The wound is self-inflicted. The grand theory on which its intervention was mainly based—that invidious racial motives infect and predominate in the drawing of the 2011 district lines—has crashed and burned.
I respectfully dissent from the refusal to dismiss for want of jurisdiction.

. The majority’s assertion that "it was Defendants’ burden to prove mootness” is misleading. Every federal court has the undeniable duty to assure itself, on a continuing basis, that it has jurisdiction. So any preliminary pronouncements that this panel may have made concerning mootness must be corrected if we no longer have jurisdiction.


. Other plaintiffs separately indicated that they joined in that response.


. “Sunk cost fallacy,” https://www.behavioral economics.com/mini-encyclopedia-of-be/sunk-cost-fallacy/. The concept results from "bias resulting from an ongoing commitment.... [A] person may have a $20 ticket to a concert and then drive for hours through a blizzard, just because [he or she] feels that [he or she] has to attend due to having made the initial investment. If the costs outweigh the benefits, the extra costs incurred (inconvenience, time or even money) are héld in a different mental account than the one associated with the ticket transaction.” (Citing H.R. Arkes and C. Blumer, "The Psychology of Sunk Costs,” Organizational Behavior and Human Decision Processes 35, 124-40 (1985); R.H. Thaler, "Mental Accounting Matters,” 7. of Behavioral Decision Making 12, 183-206 (1999)).


. Lest the reader think that this would terminate the Texas redistricting litigation stemming from the 2010 decennial census, a dismissal for mootness would apply only to the 2011 plans, leaving (as the majority acknowledges) the task of litigating the 2013 plans to a conclusion.


. See, e.g., United States v. Hernandez, 580 F.2d 188, 189-91 (5th Cir. 1978); UNC Lear Servs., Inc. v. Kingdom of Saudi Arabia, 720 F.Supp.2d 800, 805 (W.D. Tex. 2010); Jett Racing & Sales, Inc. v. Transamerica Commercial Fin. Corp., 892 F.Supp. 161, 163 (S.D. Tex. 1995).


. Gochicoa v. Johnson, 238 F.3d 278, 286 n.11 (5th Cir. 2000) (internal quotation marks omitted).


. Int’l Truck & Engine Corp. v. Bray, 372 F.3d 717, 721 (5th Cir. 2004).


. See, e.g., Hill v. Hom/Ade Foods, Inc., 136 F.Supp.2d 605, 609 (W.D. La. 2000) (citing cases).


. Int’l Truck, 372 F.3d at 721 (quoting Gochicoa, 238 F.3d at 286 n.11).


. Subject to certain exceptions not relevant here.


. For support, the panel cited National Rifle Ass'n of America, Inc. v. McCraw, 719 F.3d 338, 344 (5th Cir. 2013), which specifically noted that “[i]f a claim is moot ... a court has no constitutional jurisdiction to resolve the issues it presents.”


. See Davis, 781 F.3d at 215 (noting that "once a district court no longer has jurisdiction to resolve the plaintiffs' claims on the merits, the defendant cannot continue to collaterally litigate against those claims”).


. There is significant overlap between the plaintiffs in Davis and the plaintiffs here, and the defendant state officials are the same.


. United States v. W. T. Grant Co., 345 U.S. 629, 632-33, 73 S.Ct. 894, 97 L.Ed. 1303 (1953) (internal quotation marks omitted).


. McCorvey v. Hill, 385 F.3d 846, 849 (5th Cir. 2004).


. See id. at 849 n.3; see also, e.g., Cnty. of Morris v. Nationalist Movement, 273 F.3d 527, 534 n.4 (3d Cir. 2001); AT & T Commc'ns of Sw., Inc. v. City of Austin, 235 F.3d 241, 243 (5th Cir. 2000); Robinson v. Kimbrough, 540 F.2d 1264, 1265 (5th Cir. 1976) (per curiam); Parrish v, Board of Com'rs of Ala. State Bar, 533 F.2d 942, 946 (5th Cir. 1976); Ky. Right to Life, Inc. v. Terry, 108 F.3d 637, 644-45 (6th Cir. 1997); Wisc. Right to Life v. Schober, 366 F.3d 485, 491 (7th Cir. 2004); Native *980Village of Noatak v. Blatchford, 38 F.3d 1505, 1510 (9th Cir. 1994); Jones v. Temmer, 57 F.3d 921, 923 (10th Cir. 1995); Troiano v. Supervisor of Elections in Palm Beach Cnty., Fla., 382 F.3d 1276, 1283 n.4 (11th Cir. 2004); Nat'l Black Police Assn v. Dist. of Columbia, 108 F.3d 346, 349 (D.C. Cir. 1997); 13C Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 3533.6 ("Repeal—even repeal by implication—likewise moots attacks on a statute.” (footnote omitted)).


. Log Cabin Republicans v. United States, 658 F.3d 1162, 1165-67 (9th Cir. 2011). The majority’s insinuation that "there is no indication that the Legislature would not engage in the same conduct ... in upcoming redistricting cycles” finds no support in the majority's exhaustive review of the record and, moreover, requires the State to prove a negative. Even more importantly, the majority does not even attempt to show—because it cannot— "virtual certainty."


. Voter Info. Project, Inc. v. City of Baton Rouge, 612 F.2d 208, 212 (5th Cir. 1980).


. Davis v. Bandemer, 478 U.S. 109, 127, 106 S.Ct. 2797, 92 L.Ed.2d 85 (1986) (plurality opinion); see also, e.g., Lucas v. Townsend, 967 F.2d 549, 551 (11th Cir. 1992) (per curiam); Backus v. South Carolina, 857 F.Supp.2d 553, 567 (D.S.C.), aff'd mem., 568 U.S. 801, 133 S.Ct. 156, 184 L.Ed.2d 1 (2012); White v. Alabama, 867 F.Supp. 1571, 1574 (M.D. Ala. 1994); NAACP v. Austin, 857 F.Supp. 560, 572 (E.D. Mich. 1994) (three-judge panel).


. This is not a controversial proposition; there are myriad cases reciting the maxim that a plaintiff cannot show injury for a law that has never been, and can never be, applied to him. See, e.g., Citizens for Responsible Gov’t State PAC v. Davidson, 236 F.3d 1174, 1183-84 (10th Cir. 2000) (holding that claims against a repealed law were mooted because future enforcement was impossible and prosecutions for past violations were hypothetical); Lux v. White, 99 Fed.Appx. 490, 491-92 (4th Cir. 2004) (per curiam) (same).


. See Miller v. Johnson, 515 U.S. 900, 115 S.Ct. 2475, 132 L.Ed.2d 762 (1995); Shaw v. Hunt, 517 U.S. 899, 116 S.Ct. 1894, 135 L.Ed.2d 207 (1996); Ala. Legislative Black Caucus v. Alabama, - U.S. -, 135 S.Ct. 1257, 191 L.Ed.2d 314 (2015).


. Bethune-Hill, 137 S.Ct. at 798.


. The winners in CD23 undermine the stereotype that Republicans are Anglo and Democrats are not. As the majority points out, in recent terms the seat has been filled by Con-seco (elected in 2010) and by African-American Republican Will Hurd (elected in 2014 and 2016). Curiously, the majority labels Hurd only as "a non-Latino,” thus masking the fact that he is in the rare category of African-American Republican.


. "He is one of the most liberal white Democrats from a Southern district, and one of the most liberal congressmen ever to represent Texas in Congress. He has been described as & strong voice for his party on taxes and environmental policies and as a 'muscular progressive.’ ” Wikipedia, Lloyd Doggett, https://en.wikipedia.org/wiki/Lloyd_Doggett (quoting "Sober Look at the Depth Chart Intensifies for House Democrats,” Roll Call (Feb. 2, 2014)).


. In LULAC v. Perry, 548 U.S. 399, 126 S.Ct. 2594, 165 L.Ed.2d 609 (2006), the Court rejected a challenge to the dismantling of CD24 *986that was effected to defeat incumbent Anglo Democrat Martin Frost.


. As it turned out, Doggett, the incumbent in CD25, won re-election running in the newly-created CD35, promising to move if elected. (The Constitution requires a Member of Congress to live in the state but not in his or her district.)


. Bethune-Hill, 137 S.Ct. at 798.


. I dissented from the majority’s decision to grant the motion to intervene. I will not repeat those reasons, which were ex ante. The majority judges on this panel bear no responsibility for the behavior of the United States, which I review ex post.


. I acknowledge that the DoJ is not the only party mentioning Section 3(c) relief and attempting to develop proof to support it. My focus, however, is on the DoJ's obvious main purpose for intervention and its behavior in presenting its theories.